Citation Nr: 0911105	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  06-13 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and nephew


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel



INTRODUCTION

The Veteran was in a pre-war status from September 1941 to 
December 1941; beleaguered from December 1941 to May 1942; 
missing in May 1941; no casualty status from May 1941 to July 
1943; missing from August 1943 to March 1945; served as a 
recognized guerilla from March 1945 to September 1945; and 
served in the Regular Philippine Army from September 1945 to 
May 1946.  The Veteran died in February 1996.  The appellant 
is the Veteran's widow.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines, which denied service connection 
for the cause of the Veteran's death.  In May 2008, this 
matter was remanded for further development.  In July 2008, 
the appellant testified before the undersigned Veterans Law 
Judge at a travel board hearing held at the RO.  Additional 
evidence received by the Board in January 2009 consists of 
evidence which was previously of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in February 1996 due to a cardiac 
arrest.  That condition was not caused by any incident of 
service and was not manifested to a compensable degree within 
one year following his separation from service.

2.  At the time of the Veteran's death, he was service-
connected for appendicitis rated as noncompensable.

3  The evidence does not establish that a service-connected 
disability caused or contributed materially or substantially 
to the Veteran's death, or that the cause of death is 
otherwise related to service.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In April 2005, prior to the initial adjudication of the 
claim, the appellant was notified of the evidence not of 
record that was necessary to substantiate the claim. She was 
told that she needed to provide the names of persons, agency, 
or company who had additional records to help decide her 
claim. She was informed that VA would attempt to obtain 
review her claim and determine what additional information 
was needed to process her claim, schedule a VA examination if 
appropriate, obtain VA medical records, obtain service 
records, and obtain private treatment reports as indicated.

There is no allegation from the appellant that she has any 
evidence in her possession that is needed for a full and fair 
adjudication of this claim.  Additional evidence received by 
the Board in January 2009 consists of evidence which was 
previously of record and considered by the RO.  Thus, a 
supplemental statement of the case was not required.  
38 C.F.R. § 19.37.

In claims of entitlement to service connection for the cause 
of the veteran's death under 38 U.S.C.A. § 1310, notice must 
include a statement of the conditions, if any, for which a 
veteran was service-connected at the time of his death.  See 
Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The 
appellant was not provided with notice criteria required by 
Hupp; however, the Board concludes that the appellant has 
actual knowledge that the Veteran was service-connected for 
appendicitis.  In support of her claim, in August 2005 the 
appellant submitted a letter from the RO that informed the 
Veteran that he had been granted service connection for 
appendicitis.  Therefore, the appellant demonstrated actual 
knowledge that the Veteran was service-connected for 
appendicitis.  Accordingly, the failure to provide Hupp-
compliant notice is not prejudicial in this case.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

While the appellant was given notice of what type of 
information and evidence she needed to substantiate a claim 
for an increased rating, the appellant would not be assigned 
a disability rating for a death claim. Therefore any 
questions regarding the rating element of an increased rating 
claim are rendered moot.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the Veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran's service treatment records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Here, the Board finds that VA is not obligated to 
obtain a medical opinion in this case because the evidence 
does not establish that the Veteran suffered an event, 
injury, or disease in service that caused, hastened, or 
substantially or materially combined to cause death.  
38 C.F.R. § 3.159(c) (4).  Therefore, the available records 
and medical evidence have been obtained in order to make an 
adequate determination as to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

The surviving spouse of a veteran who had a service connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a); 
38 C.F.R. § 3.312(a).  In order to establish service 
connection for the cause of the veteran's death, the evidence 
must establish that the service connected disability was 
either the principal or a contributory cause of death.  For a 
service connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related to the cause of 
death.  For a service connected disability to constitute a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The debilitating 
effects of a service connected disability must have made the 
decedent materially less capable of resisting the fatal 
disease or must have had a material influence in accelerating 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.  Service incurrence will be presumed for 
heart disease if manifest to a degree of 10 percent or more 
within one year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In addition, a disability which is proximately due to or the 
result of a service connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
appellant's claim for service connection for the cause of the 
Veteran's death.

The Veteran died in February 1996.  At the time of the 
Veteran's death, he was service connected for appendicitis 
rated as noncompensable.

The Veteran's service treatment records are void of findings, 
complaints, symptoms, and a diagnosis of any heart condition 
or disability.

'
The Veteran underwent a VA examination in March 1979 which is 
void of findings, complaints, symptoms, and a diagnosis of 
any heart condition or disability.

A private medical certificate dated in September 1999 shows 
that the Veteran was diagnosed with anemia in January 1996.

The certificate of death shows that the Veteran died in 
February 1996 from a cardiac arrest.

At the July 2008 hearing, the appellant testified that the 
Veteran was diagnosed with lung cancer in 1982 and asthma in 
1993.  She does not contend, nor does the evidence reflect, 
that any respiratory disorder was incurred in or aggravated 
by the Veteran's service or was either the principal or 
contributory cause of the Veteran's death.  
The Board notes that the Veteran's death certificate lists 
the sole cause of death as cardiac arrest.

The Veteran's post-service medical records are negative for 
any evidence of heart disease within one year of separation 
from active duty.  Moreover, the medical evidence of record 
does not show that the Veteran had any heart condition that 
was incurred in or aggravated by service.  Finally, the Board 
notes that there is no competent medical opinion of record 
relating the Veteran's cause of death to his service.

The Board has considered the Appellant's assertions that her 
spouse's death was a result of his service.  Lay statements 
are considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Falzone v. 
Brown, 8 Vet. App. 398 (1995).  As a layperson, however, she 
is not competent to provide an opinion requiring medical 
knowledge, such as a diagnosis, or an opinion relating to 
medical causation and etiology that requires a clinical 
examination by a medical professional.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that a claimant is competent to give evidence about what she 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997). As a result, her assertions do not constitute 
competent medical evidence that her spouse's death was 
related to his service.

Given the absence of competent medical evidence linking the 
Veteran' death to his active service, the Board finds that 
neither a service connected disability nor the Veteran's 
active service is the principal or a contributory cause of 
the Veteran's death.  Accordingly, the Board concludes that 
the Veteran's death was not due to a service connected 
disability or to his active service.  In reaching this 
determination, the Board has considered the doctrine of 
reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is 
denied.


____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


